907 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gillant Levi McGUIRE, Plaintiff-Appellant,v.MANPOWER, Employment Chief, Defendant-Appellee.
No. 90-3028.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 19, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (C/A No. 90-196-S)
Gillant Levi McGuire, appellant pro se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Gillant Levi McGuire appeals from the district court's order dismissing as frivolous his action brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e-16.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McGuire v. Manpower, CA-90-196-S (D.Md. Jan. 23, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 We deny McGuire's motion for appointment of counsel and his "Motion in Bar."